PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/637,621
Filing Date: 29 Jun 2017
Appellant(s): CRYTZER et al.





____________________________
Robert Sovesky (Reg. No. 73,798)
For Appellant



EXAMINER’S ANSWER



This is in response to the appeal brief filed 2 September 2021.

(1)  Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 March 2021 from which the appeal is taken is being maintained by the examiner, except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims:

Claim 1-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 5,742,654) in combination with Hettiarachchi (EP 1939891).

Claims 10-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in combination with Hettiarachchi as applied to claim 1 above, and further in view of Purohit (WO 2000/078403A1).

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
None.
(2)  Response to Arguments
(A)	Appellant argues that “Elemental Metal In Solid Form is not disclosed in the Cited References” (Brief at page 9).  Appellant also argues that “The Office has provided no reasoning or evidence that . . . the corrosion product . . . [is] an elemental metal” (Brief at page 10).  Appellant further argues that, with regard to claim 7, “the Examiner provided no reasoning or evidence of record that Morris or Hettiarachchi disclose the elemental metal is in a form selected from the group consisting of slab, granular, powder, colloidal, and combinations thereof” (Brief at page 15).
The examiner has previously noted that “claim 1 does not require that the metal be added to the aqueous solution before the cleaning starts” (Final rejection at page 5) and “dislodged corrosion product metals are inherently added to the aqueous solution” (Final rejection at page 5).  That is, broad claim 1 allows for the added metal to be a corrosion product metal which is conventionally dislodged into nuclear reactor water.  Hettiarachchi provides evidence of such conventional corrosion product metals [0004-0005], including an elemental metal [0004].  Also note Hettiarachchi’s added metals in [0029] and claim 6.  The skilled artisan would understand that water in both Morris and Hettiarachchi would conventionally have therein dislodged corrosion products of elemental metals.  The skilled artisan would further understand that a dislodged corrosion product (an elemental metal) would be one of a granular, powder, or colloidal.  

(B)	Appellant argues that “The method if conducted at ambient temperature is not disclosed in the Cited References” (Brief at page 11).  Appellant incorrectly states that Hettiarachchi “discloses the methods are more effective at higher temperatures” (Brief may be more effective at higher temperatures”.
The examiner has previously noted that Hettiarachchi indicates that the method can be carried out at ambient temperature (after shutdown).  For example, the method can by carried out after the reactor is "fully cooled down" [0057].  Since the method can be performed at ambient temperature, the skilled artisan would recognize that an obvious option is to not use any costly (and unneeded) heating in order to save money.  
Again, Morris and Hettiarachchi are both in the art of removing radioactive deposits in a nuclear reactor, and Hettiarachchi further discloses that whether heating is or isn’t employed is optional. 

(C)	Appellant argues that “Isolating the structure is not disclosed in the Cited References” (Brief at page 13).
The examiner has previously noted that Morris discloses that it is well known in the art to isolate (225) a structure (110) before treating it, especially to avoid contaminating another area.  For example, note Morris at col. 6, lines 29-38.  Morris’ structure is identified and taken out of service (e.g., col. 6, lines 33-35).  
Appellant has not denied that it is conventional in the art to isolate (e.g., via isolation valves) a specific nuclear reactor system for treatment of only that system.  Rather, the assignee (Westinghouse) was aware of such conventional method in 1982, as evidenced by the cited Sejvar reference.  Sejvar discloses abrasive decontamination of corrosion products from an isolated primary side surface of a nuclear reactor.  The 

(D)	Appellant argues that the cited references do not teach or suggest that the “elemental metal is present in an amount from about 0.001 M to about 2M based on the volume of the aqueous solution” (Brief at page 17). 
The examiner previously noted that one of ordinary skill in the art would realize that the removal process can also be implemented with various metal concentrations, necessarily amounting to certain design characteristics obviously more favorable to use of a certain concentration in light of the specific nuclear reactor condition.  The skilled artisan would understand that a heavy covering of radioactive deposits on a surface would likely require a higher concentration of metal, whereas a light covering of radioactive deposits would require a smaller concentration of metal.  Thus, to have applied an appropriate metal concentration from about 0.001 M to about 2 M, to meet a particular covering of radioactive deposits, would have been obvious to the artisan.

Dependent claims stand or fall together with independent claim
Appellant has not presented any specific arguments with regard to any specific features in the dependent claims, except for claims 7 and 13.  Thus, the examiner submits that the rejections of the non-argued dependent claims should stand or fall together with the rejection of the independent claim.

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        

Conferees:


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        

/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.